DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 & 21  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Lee (US Pub no. 2021/0367143 A1)
Regarding claim 20, Lee et al discloses a magnetic memory device (fig. 1/fig. 5), comprising: a lower electrode (WL1)on a substrate(102)(fig. 5)[0065-0066] ;
a conductive line ((5 or 126a)/7/10) on the lower electrode(WL1)[0075]; and
a magnetic tunnel junction pattern (100) on the conductive line (5 or 126a)/7/10)[0077],
wherein: the conductive line((5 or 126a)/7/10) includes:
a first conductive line (10)adjacent to the magnetic tunnel junction pattern(100); a second conductive line(5 or 126a) between the lower electrode (WL1) and the first
conductive line(10); and a high resistance layer(7) at least partially between the first conductive line(10) and the second conductive line (5), the first conductive line (10) is configured to exert a spin-orbit torque on the magnetic tunnel junction pattern (100), and
a resistivity of the high resistance layer (7) is higher than a resistivity of the first
conductive line (10)and higher than a resistivity of the second conductive line (5) Since the high resistance layer( 7-buffer layer) is an insulating material [0025] and the spin hall electrode (10 )and bottom electrode (5)  is made of conductive material [0025][0047],therefore the buffer layer 7 will have a higher resistivity).
Regarding claim 21, Lee et al discloses wherein at least
a portion of the high resistance layer( 7) vertically overlaps with the magnetic tunnel junction pattern (100) fig. 1.

Allowable Subject Matter
Claims 1-8 & 11 are  allowed.
The following is an examiner’s statement of reasons for allowance: a resistivity of the second conductive line is lower than a resistivity of the first conductive
line, and a resistivity of the high resistance layer is higher than the resistivity of the first
conductive line and higher than the resistivity of the second conductive line was not found in prior art.
Claims 13, 14, 17 & 19  are  allowed.
The following is an examiner’s statement of reasons for allowance: the first conductive line includes a topological insulator,  a resistivity of the second conductive line is smaller than a resistivity of the first conductive line, each of the first conductive line and the second conductive line extends in a first direction parallel to a top surface of the substrate, and a length of the second conductive line in the first direction is smaller than a length of the first conductive line in the first direction was not found in prior art.

Claims 22-24 & 26 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-24,26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813